--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

SUPPLY OF SERVICES AGREEMENT


 
THIS SUPPLY OF SERVICES AGREEMENT (the “Agreement”) is entered into with an
effective date of December 5, 2013 the “Effective Date”, between Zenosense,
Inc., a Nevada corporation, with an address at Avda Cortes Valencianas 58,
Planta 5, 46015 Valencia, Spain (the “Company”), and Ksego Engineering SL, a
Spanish Sociedad Limitada Company, with an address at  Plaza Europa 6, 46380
Cheste, Valencia, Spain whereby Ksego Engineering SL (“the Ksego”), and Carlos
Jose Gil (“Contractor”) a principal of the Ksego, agrees to provide certain
services (“the Services”) to the Company.


The intention of this Agreement is that the Ksego will make available to the
Company the services of Contractor, and Contractor agrees to provide such
services and to be bound by this Agreement as if he had entered into it in his
own right as a self employed contractor in the event that Ksego is no longer
able to procure or does not procure the Services for whatever reason and,
likewise, the Company agrees that the Agreement shall continue in full force as
if it were a contract between Contractor and the Company in the event of the
dissolution of Ksego. In such circumstances references to Ksego herein shall be
construed as references to Gill as a self-employed contractor.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I :  Definitions and Interpretations
 
1.1 Definitions
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, the following terms shall have the following
respective meanings:
 
“Base Fee” shall have the meaning specified in Section 3.1.
 
“Board of Directors” shall mean the Board of Directors of the Company.
 
“Cause” shall have the meaning specified in Section 4.3.
 
“Company” will also include its subsidiaries, parents and affiliates where it is
reasonably logical the use of the word would include such other entities, and
include any successor to its business and/or substantially all its assets which
executes and delivers the Agreement as provided for in Section 7.4 or which
otherwise becomes bound by all terms and provisions of this Agreement by
operation of law.
 
“Confidential Information” shall have the meaning specified in Section 5.1(a).
 
 
1

--------------------------------------------------------------------------------

 
“Disability” shall mean a physical or mental condition of the Contractors that,
in the good faith judgment of not less than a majority of the Board of
Directors, prevents that individual from being able to perform the services
required under this Agreement. If any dispute arises as to whether a Disability
has occurred, or whether a Disability has ceased and the Contractor is able to
resume duties, then such dispute shall be referred to a licensed physician
mutually agreed upon by the Contractor and the Company, which physician will not
be any of the Contractor’s regular physicians.  The Contractor shall submit to
such examinations and provide information as such physician may request and the
determination of such physician as to the Contractor's physical or mental
condition shall be binding and conclusive on the parties.  The Company shall pay
the cost of any such physician and examination.
 
“Dispute” shall have the meaning specified in Article VI.
 
 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Expiration Date” shall have the meaning specified in Section 2.2.
 
“Notice of Termination” shall mean a notice purporting to terminate this
Agreement in accordance with Section 4.1, 4.2 or 4.3.
 
“Person” shall mean and include an individual, a Partnership, a joint venture, a
corporation, a trust and an unincorporated organization.
 
“Incentive Fee” shall have the meaning specified in Section 3.2.
 
“Term” shall have the meaning specified in Section 2.2.
 
“Termination Date” shall mean the termination date specified in a Notice of
Termination delivered in accordance with this Agreement.
 
1.2 Interpretations
 
(a) In this Agreement, unless a clear contrary intention appears, (i) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision, (ii) reference to any Article or Section, means such Article or
Section hereof, (iii) the words “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (iv) where any provision of this Agreement refers to
action to be taken by either party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party.
 
(b) For the avoidance of doubt this Agreement refers to the provision of certain
services to be provided by the Contractor.
 
(c) The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.
 
 
2

--------------------------------------------------------------------------------

 
(d) For the avoidance of doubt it is specifically agreed between the Parties
that nothing in this Agreement shall be construed as inferring any employment
rights and obligations between the Company and/or any of its subsidiaries and
associates and the Contractor and, as a result, the Company shall have no
obligation or right to make any withholding tax deductions, unless required to
do so by law. The Ksego and Contractor, jointly and severally, warrant and
represent to the Company that they shall be solely responsible for any income,
social security or other taxation liabilities that are payable on the
compensation referred to herein. The Company agrees that it or any subsidiary
that benefits from the service provided by Contractor will pay IVA, if any, that
is payable or is subsequently deemed to be payable on invoices raised by Kesgo,
even if such IVA is not initially included in invoices by virtue of the Parties
understanding that the service provided are not subject to IVA because they are
effectively exported and therefore believes to be zero rated.
 
ARTICLE II : Services, Compensation etc.
 
2.1 Service Arrangement
 
The Company agrees to contract with Ksego and, directly the Contractor in the
event Ksego is not longer in existence, to obtain the services of the Contractor
as further described herein and Ksego and the Contractor agree to provide such
services.
 
2.2. Term of Agreement
 
Unless sooner terminated pursuant to Article IV, the term of this Agreement (the
“Term”) shall end on twelve months from the date of this Agreement, subject to
extension as herein provided.  The Term will be automatically extended by an
additional one (1) month, on a successive basis, unless one party gives written
notice to the other at least 3 months before the then effective Expiration Date
indicating that the party does not extend Term of the Agreement.  If the Term is
extended, then the Expiration Date will be automatically extended by a
corresponding one month (1) months.  The right not to extend the Term and the
corresponding Expiration Date is separate from the right to give a Notice of
Termination herein.
 
2.3 Services
 
(a) During the Term of the Agreement, the Contractor shall provide such
professional and related services as are commensurate with the position of
Company Chief Executive Officer/President.  In addition the Contractor shall
agree that it shall accept appointment as a director and/or other officer of the
Company and its subsidiaries, as shall be agreed from time to time with the
Company, and, as such, the Contractor shall have the responsibilities and
authorities designated to him by the bylaws of the Company, if stated therein,
and the Board of Directors.
 
(b) During the Term of the Agreement, the Contractor shall (i) report to the
Board of Directors and (ii) observe and comply with all lawful policies,
directions and instructions of the Board of Directors and the Company that are
consistent with the provisions of this paragraph 2.3.
 
(c) During the Term of the Agreement, the Contractor shall (i) devote his
business time, attention, skill and efforts to the faithful and efficient
performance of the provision of the Services as is reasonably required, with the
understanding that it is likely to be the majority of his business time.
 
(d) The Company acknowledges that Ksego and the Contractor, separately and
together, may occasionally have other clients and that Ksego and the Contractor
may have other commitments which they need to attend to. Insofar as the
Contractor as such other responsibilities from time to time, the Contractor
agrees as follows: (i) that his obligations to provide service to the Company
shall take priority to other commitments and (ii) to not accept any other client
that may create a conflict with services to be provided to the Company, and
(iii) to take reasonable steps to resign his role in relation to any client that
may come into conflict with the Company, the Company acknowledges and accepts
that the Contractor’s existing directorships and relationships with Ksego and as
disclosed in Schedule 1 (“Disclosed Relationships”) to this agreement do not
represent an employment conflict, and (iv) to accept the decision of the Board
of Directors of the Company as to whether a conflict situation exists and to
draw any client situation to the attention of the Board of Directors if the
Contractor believes that a conflict does or may arise.
 
 
3

--------------------------------------------------------------------------------

 
(e) During the currency of this Agreement, the Contractor shall not knowingly
prejudice, in any material respect, the reputation of the Company in the fields
of business in which it is engaged or with the investment community or the
public at large.
 
(f) If elected or appointed thereto, and only for the duration of such elected
term or appointment, the Contractor shall, as an integral part of and to
facilitate the provision of the Services referred to herein, serve as a director
and/or officer of the Company and any of its subsidiaries and/or in one or more
executive positions of any of such subsidiaries, provided that the Contractor is
indemnified for serving in any and all such capacities on a basis consistent
with that provided by the Company to other directors and executive officers of
the Company or similarly situated executive officers of any such subsidiaries.
 
(g) The Contractor represents that there are no restrictions imposed upon him by
any covenants or agreements arising out of any prior engagement which materially
affect his ability to provide the services set forth in this Agreement. The
Contractor agrees to indemnify and hold the Company harmless for any judgment
and related costs, including attorney’s fees, which may be entered against the
Company as a result of a breach of any such covenants or violation of any such
restrictions, and agrees that any such breach or violation shall qualify for
“Cause” termination pursuant to Section 4.3 below.
 
ARTICLE III : Fees and Expenses
 
3.1 Base Fee
 
(a) For services rendered by the Contractor under this Agreement, the Company
shall pay to the Contractor, as the designee of Ksego, a base monthly fee of
4,500 Euros to be paid at the end of each month in Euros to a bank account
nominated by the Contractor and maintained in his name. The amount is exclusive
of any IVA that is or may be payable.
 
(b) As additional consideration for the services of the Contractor, on his
assumption of the role of the chief executive officer (or similar office), the
Contractor will be paid 10% of the annual Net Sales, as that term is defined in
that certain Development and License Agreement dated November 26, 2013, as
amended on December 4, 2013 (“License Agreement”), which definition is
incorporated herein by reference, in respect of the sales of and revenues from
the products and services that are subject to the License Agreement (generally
referred to as the (“ Additional Consideration”).  The right to the Additional
Consideration will commence only after Consultant has been actively employed by
the Company, under this Agreement, for a period of 18 months from the date
hereof and through the date of his termination of employment by the Company;
provided that if Consultant is actively employed by the Company at the 18 month
anniversary of the date of this Agreement, then Consultant will be due the
Additional Consideration that would have accrued during the first 18 months of
this Agreement if this provision would have been applicable. [For purposes of
clarification and interpretation, the Additional Consideration accrues and is
payable only during the period commencing the 18 months anniversary of the date
of this Agreement through the termination, for any reason, of Consultant’s
employment, and is retroactive on the 18 month anniversary during the preceding
18 months.)  The Additional Consideration will be paid on a monthly basis,
subject to year-end adjustment based on the year-end financial statements. The
Contractor specifically agrees that for purposes of any final year-end
adjustment, the Company may withhold such amount as may be necessary to
determine the final, annual Net Sales for purposes of the Additional
Consideration, provided that the withholding will not be greater than 40% of the
estimated payment due on a monthly basis.
 
(c)  For clarity, Ksego hereby agrees not to claim from the Company any right in
cash compensation or stock warrants paid or awarded to the Contractor, under
this section or any other section of this Agreement or for any other reason by
the Company or an affiliate thereof, and to the extent that Ksego has any rights
in the compensation or stock warrants paid to Contractor, it will only seek
recourse against Contractor and not the Company.
 
 
4

--------------------------------------------------------------------------------

 
3.2 Incentive Fee
 
During the Term, the Parties may agree from time to time to modify this
Agreement so as to engage the Contractor to provide services over and above
those set out in this Agreement and/or to provide incentive to the Contractor to
add exceptional value.
 
3.3 Period of Absence
 
The Company accepts that the Contractor may from time to time take vacation from
his full time client commitments to the Company (Period of Absence). During such
periods the Contractor shall ensure that adequate base coverage is provided by
the Contractor so as not to prejudice the quality of the overall service. On no
account shall the Contractor take a Period of Absence other than in accordance
with the following: (a) it shall be within the overall average annual Time
Commitment calculation; (b) it shall only exceed 14 consecutive business days
with the prior agreement of the Board of the Company, which shall not be
unreasonably denied.
 
3.4 Expense Reimbursement
 
The Company shall reimburse the Contractor for all reasonable travel and other
business expenses incurred by its Contractors in the performance of the
Services. Such expenses shall be submitted monthly in arrears and the Contractor
shall retain and make available for inspection all supporting vouchers for the
duration of the Agreement. Expense reimbursements shall be made in line with the
principles set out in the Companies policies that apply to its employees as
modified by agreement from time to time made in writing between the Parties.
 
ARTICLE IV : Termination
 
4.1 Termination by the Contractor
 
Either Ksego or the Contractor may, at any time prior to the Expiration Date,
terminate the provision of the Agreement for any reason by delivering a Notice
of Termination to the Board of Directors.  The Notice of Termination shall be
effective on a date not less than three months after the date of the notice and
state the effective Termination Date and if none is specified then the
Termination Date will be three months after the date of the Notice of
Termination.  The Termination Date under this provision may be beyond the
Expiration Date.
 
4.2 Termination by the Company
 
The Board of Directors may, at any time commencing one month after the date of
this Agreement and prior to the Expiration Date, terminate the Agreement for any
reason by delivering a Notice of Termination to the Contractor, which shall also
be deemed notice to Ksego.  The Notice of Termination by the Company shall be
effective not less than one month after the date of the notice and state the
effective Termination Date and if none is specified then the Termination Date
will be three months after the date of the Notice of Termination.  The
Termination Date under this provision may be beyond the Expiration Date.
 
 
5

--------------------------------------------------------------------------------

 
4.3 Termination for Cause
 
The Company may terminate the Agreement for “Cause” upon the giving of a Notice
of Termination to the Contractor, which shall also be deemed notice to Ksego,
subject to the terms of this sub-part, which shall be effective
immediately.  The Notice of Termination for Cause shall state the basis for the
notice.  The Company shall have “Cause” to terminate the Agreement during the
Term of this Agreement, if the Contractor’s actions result in:
 
(a) Failure to materially provide the Services to a reasonable standard after
written notice and reasonable opportunity for cure, all as reasonably determined
by the Board of Directors upon a vote of a majority of its members, such vote
not including the Contractor.  Any such notice will allow for a minimum of one
(1) month for the Contractor to cure such failure from the date of such
notice.  Any determination of whether the Contractor has failed to materially
perform his duties shall not be based on performance or the financial condition
of the Company or the ability of the Contractor to effectuate such Company
performance or financial condition.
 
(b) Conviction of the Contractor of a felony or any crime involving embezzlement
or theft during the Term or any embezzlement or theft from the Company whether
or not the subject of a conviction; or
 
(c) Serious willful misconduct by the Contractor, including fraud willful
dishonesty or the substantial breach of any fiduciary duty owed to the Company.
 
4.4 Resignations
 
In the event of a termination of this Agreement the Contractor shall immediately
resign any office or directorship in the Company or any of its Subsidiaries of
Associates which he holds by virtue of this Agreement or otherwise.  This
contract may be replaced with a similar contract under circumstances where at
its sole discretion the Board of Directors shall determine that the Contractor
should continue to serve in any office or directorship, and such separate offer
shall not be deemed to be a breach of any agreement, duty or obligation owing by
Company to Ksego.
 
4.5 Payment in the event of Termination.
 
(a) After the termination of the Agreement for any reason by the Company,
including the inability of the Contractor to provide services due to disability
of the Contractor, but other than for Cause, the Company shall pay to the
Contractor the aggregate of (i) any unpaid Base Fee earned by that Contractor
hereunder prior to the Termination Date and any unreimbursed expenses, plus an
amount equal to the equivalent of the daily per diem rate inherent in the base
fee multiplied by the number of excess days spent prior to the Termination Date
over the number of days in the current annual period spent in excess of the Time
Commitment apportioned on a straight line time basis, AND (ii) an amount, which
is to be regarded as compensation for early termination, equal to the Base Fee
which would otherwise have been due from the Termination Date to the then
Expiration Date of the then Term, if the Expiration Date is after the
Termination Date.
 
(b) Upon termination of the Agreement by the Company for Cause the Company shall
pay the Contractor the unpaid Base Fee earned through the Termination Date and
unreimbursed, actual expenses incurred by Executive in furtherance of the
Company’s business, subject to any rights of set off for damages to the Company
as it asserts.  Except as provided in this agreement or by law, upon termination
for Cause, the Company shall have no further financial obligation to Executive.
 
(c) Upon termination of the Agreement by the Contractor (and for this purpose
the death of the Contractor shall be regarded as Termination by the Contractor
with Notice given from the date of the Contractor’s death) the Company shall pay
the Contractor any unpaid Base Fee earned hereunder prior to the Termination
Date and any unreimbursed expenses.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE V : Confidential Information and Non-Competition
 
5.1 Confidential Information
 
(a) Ksego and the Contractor recognizes that the services to be performed
hereunder are special, unique, and extraordinary and that, by reason of the
Agreement, Ksego and/orthe Contractor may acquire Confidential Information
concerning the operation of the Company, the use or disclosure of which would
cause the Company substantial loss and damages which could not be readily
calculated and for which no remedy at law would be adequate.  Accordingly, Ksego
and the Contractor  and agrees with the Company that each will not (directly or
indirectly) at any time, whether during or after the Term, (i) knowingly use for
an improper personal benefit any Confidential Information that is learned or may
be learned or has learned by reason of the Agreement with the Company, or (ii)
disclose any such Confidential Information to any Person except (A) in the
performance of the Contractor’s obligations to the Company hereunder, (B) as
required by applicable law, (C) in connection with the enforcement of Ksego’s or
the Contractor’s rights under this Agreement, (D) in connection with any
disagreement, dispute or litigation (pending or threatened) between the Ksego or
Contractor and the Company or (E) with the prior written consent of the Board of
Directors.  As used herein, “Confidential Information” includes information with
respect to the operation and performance of the Company, its investments,
portfolio companies, products, services, facilities, product methods, research
and development, trade secrets and other intellectual property, systems, patents
and patent applications, procedures, manuals, confidential reports, company
data, product price lists, customer lists, financial information, business
plans, prospects or opportunities (including, as applicable, all of the
foregoing information regarding the Company's past, current and prospective
portfolio companies); provided, however, that such term, shall not include any
information that (x) is or becomes generally known or available other than as a
result of a disclosure by Ksego or the Contractor or (y) is or becomes known or
available to Ksego or the Contractor on a non-confidential basis from a source
(other than the Company) that, to Ksego’s or the Contractor's knowledge, is not
prohibited from disclosing such information to Ksego or the Contractor by a
legal, contractual, fiduciary or other obligation to the Company.
 
(b) The Ksego and Contractor each confirms that all Confidential Information is
the exclusive property of the Company.  All business records, papers and
documents kept or made by Ksego or the Contractor during the Term relating to
the business of the Company shall be and remain the property of the Company at
all times.  Upon the request of the Company at any time, the Ksego and
Contractor shall promptly deliver to the Company, and shall retain no copies of,
any written materials, records and documents made or coming into Ksego’s or the
Contractor’s possession during the Term concerning the business or affairs of
the Company other than personal materials, records and documents (including
notes and correspondence) of Ksego or the Contractor not containing proprietary
information relating to such business or affairs.  Notwithstanding the
foregoing, Ksego and the Contractor shall be permitted to retain copies of, or
have access to, all such materials, records and documents relating to any
disagreement, dispute or litigation (pending or threatened) between them and the
Company.
 
5.2 Non-Competition
 
(a) Within the Term of the Agreement and for a period of one year thereafter
(such period being the “Restricted Period”), Ksego and Contractor shall not,
unless Ksego and the Contractor receives the prior written consent of the Board
of Directors, own a material interest in, manage, operate, join, control, lend
money or render financial or other assistance to or participate in or be
connected with, as an officer, employee, contractor, stockholder, consultant or
otherwise, any Person that competes with the Company, or any other business
actively being pursued by or developed by the Company during the Term provided
this is in line with the business plan as approved by the board of directors of
the Company.
 
(b) Ksego and the Contractor has carefully read and considered the provisions of
this Section 5.2 and, having done so, agrees that the restrictions set forth in
this Section 5.2 (including the Restricted Period, scope of activity to be
restrained and the geographical scope) are fair and reasonable and are
reasonably required for the protection of the interests of the Company, its
officers, directors, employees, creditors and shareholders.  Ksego and the
Contractor understands that the restrictions contained in this Section 5.2 may
limit their ability to engage in a business similar to the Company's business,
but acknowledges that thhe will receive sufficiently high remuneration from the
Company hereunder to justify such restrictions.
 
(c) During the Restricted Period, the shall not, whether for his own account or
for the account of any other Person (excluding the Company), intentionally (i)
solicit, endeavor to entice or induce any employee or contractor of the Company
to terminate the Contractor's employment or contractors contract with the
Company or accept employment with anyone else or (ii) interfere in a similar
manner with the business of the Company including its contracting parties,
customers or clients, suppliers, creditors and financiers.
 
(d) In the event that any provision of this Section 5.2 relating to the
Restricted Period or the areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the Restricted Period or areas of restriction
deemed reasonable and enforceable by the court shall become and thereafter be
the maximum time period and/or areas.
 
 
7

--------------------------------------------------------------------------------

 
5.3 Injunctive Relief
 
Ksego and the Contractor acknowledges that a breach of any of the covenants
contained in this Article V may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach, any payments remaining under the terms of this Agreement shall
cease and the Company shall be entitled to obtain a temporary restraining order
or a preliminary or permanent injunction restraining Ksego and/or the Contractor
from engaging in activities prohibited by this Article V or such other relief as
may be required to specifically enforce any of the covenants contained in this
Article V.  Ksego and the Contractor agrees to and hereby does submit to in
personal jurisdiction before each and every such court for that purpose.
 
ARTICLE VI : Dispute Resolution
 
6.1 Disputes
 
In the event a dispute shall arise between the parties as to whether the
provisions of this Agreement have been complied with (a “Dispute”), the parties
agree to resolve such Dispute in accordance with the following procedure:
 
(a) A meeting shall be held promptly between the parties, attended (in the case
of the Company) by one or more individuals with decision-making authority
regarding the Dispute, to attempt in good faith to negotiate a resolution of the
Dispute.
 
(b) If, within 10 days after such meeting, the parties have not succeeded in
negotiating a resolution of the Dispute, the parties agree to submit the Dispute
to mediation in accordance with the Commercial Mediation Rules of the American
Arbitration Association except that Disputes with regard to the existence of a
Disability shall be resolved in accordance with the definition of the term
“Disability” above.
 
(c) The parties will jointly appoint a mutually acceptable mediator, seeking
assistance in such regard from the American Arbitration Association if they have
been unable to agree upon such appointment within 10 days following the 10-day
period referred to in clause (b) above.
 
(d) Upon appointment of the mediator, the parties agree to participate in good
faith in the mediation and negotiations relating thereto for 15 days.
 
(e) If the parties are not successful in resolving the Dispute through mediation
within such 15-day period, the parties agree that the Dispute shall be settled
by arbitration in accordance with the Expedited Procedures of the Commercial
Arbitration Rules of the American Arbitration Association.
 
(f) The fees and expenses of the mediator/arbitrators shall be borne solely by
the non-prevailing party or, in the event there is no clear prevailing party, as
the mediator/arbitrators deem appropriate.
 
(g) Except as provided above, each party shall pay its own costs and expenses
(including, without limitation, attorneys' fees) relating to any
mediation/arbitration proceeding conducted under this Article VI.
 
(h) All mediation/arbitration conferences and hearings will be held in the
greater London area.
 
(i) In the event there is any disputed question of law involved in any
arbitration proceeding, such as the proper legal interpretation of any provision
of this Agreement, the arbitrators shall make separate and distinct findings of
all facts material to the disputed question of law to be decided and, on the
basis of the facts so found, express their conclusion of the question of
law.  The facts so found shall be conclusive and binding on the parties, but any
legal conclusion reached by the arbitrators from such facts may be submitted by
either party to a court of law for final determination by initiation of a civil
action in the manner provided by law.  Such action, to be valid, must be
commenced within 20 days after receipt of the arbitrators' decision.  If no such
civil action is commenced within such 20-day period, the legal conclusion
reached by the arbitrators shall be conclusive and binding on the parties.  Any
such civil action shall be submitted, heard and determined solely on the basis
of the facts found by the arbitrators.  Neither of the parties shall, or shall
be entitled to, submit any additional or different facts for consideration by
the court.  In the event any civil action is commenced under this paragraph (i),
the party who prevails or substantially prevails (as determined by the court) in
such civil action shall be entitled to recover from the other party all costs,
expenses and reasonable attorneys' fees incurred by the prevailing party in
connection with such action and on appeal.
 
 
8

--------------------------------------------------------------------------------

 
(j) Except as limited by paragraph (i) above, the parties agree that judgment
upon the award rendered by the arbitrators may be entered in any court of
competent jurisdiction.  In the event legal proceedings are commenced to enforce
the rights awarded in an arbitration proceeding, the party who prevails or
substantially prevails in such legal proceeding shall be entitled to recover
from the other party all costs, expenses and reasonable attorneys' fees incurred
by the prevailing party in connection with such legal proceeding and on appeal.
 
(k) Except as provided above, (i) no legal action may be brought by either party
with respect to any Dispute and (ii) all Disputes shall be determined only in
accordance with the procedures set forth above.
 
ARTICLE VII : Miscellaneous
 
7.1 Assignability
 
The obligations of the Contractor hereunder are personal to the Contractor and
may not be assigned or delegated by the Contractor or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer.  The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder as
provided in Section 4, provided always that it will continue to be liable for
the obligations of the assignee in the event of default by the assignee.
 
7.2 Notices
 
All notices and all other communications provided for in the Agreement shall be
in writing and addressed (i) if to the Company, addressed at its principal
office address or such other address as it may have designated by written notice
to the Executive for purposes hereof, directed to the attention of the CEO with
a copy to the Secretary of the Company and (ii) if to Ksego or the Contractor,
at the address written above, or to such other address as Ksego or the
Contractor may have designated to the Company in writing for purposes
hereof.  Each such notice or other communication shall be deemed to have been
duly given when delivered to the receiving party by registered post to the
address referred to above where such delivery requires signature as proof of
delivery by the receiving party.
 
7.3 Severability
 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
7.4 Successors: Binding Agreement
 
(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in form and substance reasonably
acceptable to the Contractor, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement.
 
(b) This Agreement and all rights of Ksego and the Contractor hereunder shall
inure to the benefit of and be enforceable by Ksego’s and the Contractor’s
personal or legal representatives, executors, administrators, successors,
permitted assignees heirs, distributes, devisees and legatees.  If the
Contractor should die while any amounts would be payable to the Contractor
hereunder if the Contractor had continued to live, all such amounts, unless
otherwise provided herein, shall be paid, in an amount calculated in accordance
with the terms of this Agreement, to the Contractor’s devisee, legatee, or other
designee (as notified to the Company) or, if there be no such designee, to the
Contractor's estate. For the avoidance of doubt the Company agrees that such
payments will be made in this manner.
 
7.5 Amendments and Waivers
 
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
 
9

--------------------------------------------------------------------------------

 
7.6 Entire Agreement, Termination of Other Agreements
 
This Agreement is an integration of the parties' agreement and no agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement. This Agreement supersedes any and all previous
agreements, oral or otherwise, express or implied, with respect to the subject
matter hereof between the parties.
 
7.7 Governing Law
 
THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF NEVADA.
 
7.8 Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same instrument.
 
7.9 Bad Boy Representation
 
The Contractor and Ksego, both individually represent to the Company that they
have not been convicted of any felony or misdemeanor in connection with the
purchase or sale of any security, involved in the making of any false filing
with the Securities and Exchange Commission, or the conduct of the business of
an underwriter, broker, dealer or paid solicitor of purchasers of securities,
and is not subject to any order in connection with the foregoing, or subject to
any order the restricts him/it from being engaged in the banking, insurance,
savings business, suspends or revokes registration as a broker-dealer or being
associated with a person or entity involved in penny stock offerings, or is
subject to an order based on anti-fraud provisions of the United States
securities laws, or is subject to any suspension or expulsion from a securities
exchange or securities association or a Unites States postal service false
representation order.
 
[Signature page follows]
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
 
ZENOSENSE, INC.










______________________________________
TITLE: CHIEF EXECUTIVE OFFICER
Name: B ALEJANDRO VASQUEZ








KSEGO ENGINEERING SL




/S/ CARLOS JOSE GIL


______________________________________
TITLE: AUTHORISED SIGNATORY
Name: CARLOS JOSE GIL






CARLOS JOSE GIL, INDIVIDUALLY




/S/CARLOS JOSE GIL


___________________________________
Name: CARLOS JOSE GIL



 
11

--------------------------------------------------------------------------------

 

Schedule 1


Disclosed Relationships


NONE.

 
12

--------------------------------------------------------------------------------

 
